t c memo united_states tax_court david russell jacobson petitioner v commissioner of internal revenue respondent docket no filed date david russell jacobson pro_se luanne s dimauro for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following defi- ciency in and additions to petitioner’s federal_income_tax tax_year deficiency sec_6651 dollar_figure dollar_figure dollar_figure additions to tax sec_6654 the issues remaining for decision are is petitioner entitled to deduct for certain claimed charitable_contributions we hold that he is not is petitioner liable for for the addition_to_tax under sec_6651 we hold that he is is petitioner liable for for the addition_to_tax under sec_6654 we hold that he is findings_of_fact most of the facts have been stipulated by the parties and are so found at the time petitioner filed the petition in this case he resided in chicago illinois during the year at issue petitioner received wages of dollar_figure from or human resources and other income of dollar_figure from occupational medical_care inc however petitioner did not file a tax_return for that year 1all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure 2petitioner concedes the determinations in the notice_of_deficiency notice to increase his income for the year at issue respondent concedes that instead of the standard_deduction ie dollar_figure that respondent allowed petitioner in the notice petitioner is entitled to deduct for the year at issue dollar_figure of mortgage loan interest and dollar_figure of points paid during that year on date respondent issued to petitioner a notice with respect to his taxable_year in that notice respon- dent determined inter alia that petitioner is liable for the year at issue for additions to tax under sec_6651 and sec_6654 opinion respondent claims that sec_7491 does not apply in the instant case because the examination of petitioner’s case began prior to date the record does not establish when respondent’s examination of petitioner’s taxable_year began assuming arguendo that that examination began after date we find that petitioner’s burden_of_proof relating to the deficiency determination does not shift to respondent under sec_7491 that is because petitioner has not complied with the substantiation and record-keeping requirements of sec_7491 and b accordingly assuming arguendo that respondent’s examination of the year at issue began after date we find that petitioner has the burden of proving that respondent’s deficiency determination is wrong rule a 290_us_111 with respect to any deductions that petitioner is claiming for the year at issue for charitable_contributions deductions are strictly a matter of legislative grace and petitioner bears the burden of proving that he is entitled to any such deductions claimed 503_us_79 petitioner claimed at trial that he is entitled to deduct for the year at issue money that he contends he contributed to various charitable organizations during that year in support of that claim petitioner relied on his general conclusory and uncorrobrated testimony we are unwilling to rely on that testimony in order to be deductible contributions of money must be substantiated by a canceled check a receipt from the donee or other reliable written records 116_tc_438 sec_1_170a-13 income_tax regs on the record before us we find that petitioner has failed to satisfy his burden of substantiating his claimed charitable_contributions during we turn now to the determinations in the notice that peti- tioner is liable for additions to tax under sec_6651 and sec_6654 with respect to sec_6651 petitioner concedes that he did not file a tax_return for the year at issue assuming arguendo that respondent’s examination of the year at issue began after date we find that respondent has satisfied respondent’s burden of production under sec_7491 with respect to respondent’s determination under sec_6651 in support of his position that he is not liable for the addition_to_tax under sec_6651 petitioner claimed at trial that he did not have the proper information and therefore could not file a tax_return for in support of that claim petitioner relied on his general conclusory and uncorroborated testimony we are unwilling to rely on that testimony assuming arguendo that we were to accept petitioner’s testimony about why he failed to file a tax_return for the year at issue the un- availability of information or records does not necessarily establish reasonable_cause for failure_to_file timely a tax_return see 56_tc_1324 affd without published opinion 496_f2d_876 5th cir a taxpayer is required to file timely based upon the best information available and to file thereafter an amended_return if necessary 79_tc_298 on the record before us we find that petitioner has not met his burden of proving that he is not liable for the year at issue for the addition_to_tax under sec_6651 with respect to sec_6654 petitioner does not dispute that he did not pay estimated_tax for the year at issue assum- ing arguendo that respondent’s examination of the year at issue began after date we find that respondent has satisfied respondent’s burden of production under sec_7491 with respect to respondent’s determination under sec_6654 petitioner claimed at trial that his failure to make esti- mated tax_payments was somehow related to form_w-4 employee’s withholding allowance certificate form_w-4 which was filed with an office of the government of the state of kentucky petitioner has not made any argument that any of the exceptions in sec_6654 apply in the instant case on the record before us we find that petitioner has not met his burden of proving that he is not liable for the year at issue for the addition_to_tax under sec_6654 to reflect the foregoing and the concessions of the parties decision will be entered under rule
